As filed with the Securities and Exchange Commission on November 2, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HERSHA HOSPITALITY TRUST (Exact Name of Registrant as Specified in its Charter) MARYLAND 251811499 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 44 Hersha Drive Harrisburg, Pennsylvania 17102 (717) 236-4400 (Address, Including Zip Code, and Telephone Number, including Area Code, of Registrant’s Principal Executive Offices) Ashish R. Parikh Chief Financial Officer 44 Hersha Drive Harrisburg, Pennsylvania 17102 (717) 236-4400 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies To: Cameron N. Cosby, Esq. James S. Seevers, Jr., Esq. Hunton & Williams LLP Riverfront Plaza, East Tower 951 E. Byrd Street Richmond, Virginia 23219-4074 (804) 788-8200 (804) 788-8218 (Facsimile) Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.£ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.£ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.£ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.£ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount Being Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee(2) Common Shares of Beneficial Interest, par value $0.01 per share, issuable upon redemption of units of limited partnership interest 2,066,189(3) $10.60 $21,901,603 $673 (1) Pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement shall also cover any additional common shares which become issuable by reason of any share dividend, share split or similar transaction. (2) In accordance with Rule 457(c) under the Securities Act, the maximum aggregate offering price is estimated solely for the purpose of determining the registration fee and is calculated based on the average of the high and low sales price of the Registrant’s common shares on October30, 2007, as reported by the American Stock Exchange. (3) This registration statement registers 2,066,189 common shares issuable to the holders of units of limited partnership interest in Hersha Hospitality Limited Partnership, the registrant’s operating partnership subsidiary. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities andExchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDNOVEMBER 2,2007 Hersha Hospitality Trust 2,066,189 Common Shares of Beneficial Interest This prospectus relates to the sale of 2,066,189 common shares of beneficial interest which may be offered from time to time by the holders of units of limited partnership interest in our operating partnership, Hersha Hospitality Limited Partnership, which have been redeemed in exchange for such common shares. We may issue the 2,066,189 common shares covered by this prospectus to holders of units of limited partnership interest to the extent that they tender their operating partnership units for redemption in accordance with the partnership agreement of our operating partnership, and we elect to issue common shares upon such redemption.We may also elect to pay cash for operating partnership units tendered for redemption in lieu of issuing common shares.We will not receive any of the proceeds from sales of common shares issued upon conversion of operating partnership units. We are registering these common shares of beneficial interest for sale by the selling shareholders named in this prospectus, or their transferees, pledgees, donees or successors.We will not receive any proceeds from the sale of these shares by the selling shareholders.The selling shareholders may sell the common shares directly to purchasers or through underwriters, dealers, brokers or agents designated from time to time.Sales of common shares in a particular offering may be made on the American Stock Exchange or in the over-the-counter market or otherwise at prices and on terms then prevailing, at prices related to the then current market price, at fixed prices or in negotiated transactions.To the extent required for any offering, a prospectus supplement will set forth the number of common shares then being offered, the initial offering price, the names of any underwriters, dealers, brokers or agents and the applicable sales commission or discount.For a discussion of the selling shareholders and the selling shareholders’ plan of distribution, see “The Selling Shareholders” and “Plan of Distribution” on pages 15 and 46, respectively. Our common shares are listed on the American Stock Exchange under the symbol “HT.”The last reported sale price of our common shares on November 1, 2007 was$10.55 per share. For a discussion of certain risks associated with an investment in our securities, see “Risk Factors” beginning on page 3 of this prospectus and in our Annual Report on Form 10-K for the year ended December 31, 2006 and our otherperiodic reports and other information that we file from time to time with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is, 2007. TABLE OF CONTENTS ABOUT THIS PROSPECTUS 1 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS 1 CERTAIN DEFINITIONS 1 THE COMPANY 2 RISK FACTORS 3 USE OF PROCEEDS 15 THE SELLING SHAREHOLDERS 15 CERTAIN PROVISIONS OF MARYLAND LAW, OUR DECLARATION OF TRUST AND BYLAWS 16 PARTNERSHIP AGREEMENT 20 FEDERAL INCOME TAX CONSEQUENCES OF OUR STATUS AS A REIT 24 PLAN OF DISTRIBUTION 46 LEGAL MATTERS 47 EXPERTS 47 HOW TO OBTAIN MORE INFORMATION 48 INCORPORATION OF INFORMATION FILED WITH THE SEC 48 You should rely only on the information contained or incorporated by reference in this prospectus and any applicable prospectus supplement.We have not authorized anyone else to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.We will not make an offer to sell these securities in any state where the offer or sale is not permitted.You should assume that the information appearing in this prospectus, as well as the information we previously filed with the Securities and Exchange Commission and incorporated by reference, is accurate only as of the date of the documents containing the information. i Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a shelf registration statement.The selling shareholders named in this prospectus may sell, from time to time, in one or more offerings, common shares of beneficial interest described in this prospectus.To the extent required for any offering, a prospectus supplement will set forth the number of common shares being offered, the initial offering price, the names of any underwriters, dealers, brokers or agents and the applicable sales commission or discount.Theprospectus supplement may also add, update or change information contained in this prospectus.You should read both this prospectus and any prospectus supplement together with the additional information described under the heading “How to Obtain More Information.” You should rely only on the information contained or incorporated by reference into this prospectus and any applicable prospectus supplement.We have not authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.We will not make an offer to sell the common shares described in this prospectus or any applicable prospectus supplement in any state where the offer or sale is not permitted.You should assume that the information appearing in this prospectus, as well as the information we previously filed with the SEC and incorporate by reference, is accurate only as of the date of the documents containing the information. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This prospectus and the information incorporated by reference into it contains certain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, or Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or Exchange Act, including, without limitation, statements containing the words “believes,” “anticipates,” “expects,” “estimates,” “intends,” “plans,” “projects,” “will continue” or other words that describe our expectations of the future.We have based these forward-looking statements on our current expectations and projections about future events and trends affecting the financial condition of our business, which may prove to be incorrect.These forward-looking statements relate to future events and our future financial performance, and involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance, achievements or industry results to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.You should specifically consider the factors identified under the caption “Risk Factors” in this prospectus and in our Annual Report on Form 10-K and the various other factors identified in or incorporated by reference into this prospectus and any other documents filed by us with the Securities and Exchange Commission (SEC) that could cause actual results to differ materially from our forward-looking statements. Except to the extent required by applicable law, we undertake no obligation to, and do not intend to, update any forward-looking statements or any statements included in the “Risk Factors” section of this prospectus or to publicly announce the result of any revisions to any of the forward-looking statements contained herein to reflect future events or developments.A number of risk factors are associated with the conduct of our business, and the risks discussed in the “Risk Factors” section of this prospectus and in our Annual Report on Form 10-K may not be exhaustive.New risks and uncertainties arise from time to time, and we cannot predict these events or how they may affect us.All forward-looking statements should be read with caution. CERTAIN DEFINITIONS References to “our company,” “we,” and “our” in this prospectus mean Hersha Hospitality Trust, including, unless the context otherwise requires (including the discussion of the federal income tax treatment of Hersha Hospitality Trust and its shareholders), our operating partnership and other direct and indirect subsidiaries.Our “operating partnership” or “HHLP” refers to Hersha Hospitality Limited Partnership, a Virginia limited partnership.“HHMLP” refers to Hersha Hospitality Management, L.P. and its subsidiaries, which are the entities that manage many of our wholly owned hotels and many of the hotels owned by our joint ventures.“Common shares” means our common shares of beneficial interest, par value $0.01 per share.The term “you” refers to a potential investor in the securities described in this prospectus. All brand names, trademarks and service marks appearing in this prospectus are the property of their respective owners.This prospectus contains registered trademarks owned or licensed to companies other than us, including but not limited to Comfort Inn®, Comfort Suites®, Courtyard® by Marriott®, DoubleTree®, Doubletree Suites®, Fairfield Inn ®, Fairfield Inn® by Marriott®, Four Points by Sheraton ®, Hampton Inn®, Hawthorne Suites®, Hilton ®, Hilton Garden Inn ®, Hilton Hotels®, Holiday Inn®, Holiday Inn Express®, Homewood Suites®, Homewood Suites by Hilton®, Hyatt Summerfield Suites®, Mainstay Suites®, Marriott ®, Marriott Hotels & Resorts®, Residence Inn ®, Residence Inn® by Marriott®, Sheraton Four Points®, Sleep Inn®, Springhill Suites ®, and Springhill Suites by Marriott®, none of which, in any way, are participating in or endorsing this offering and shall not in any way be deemed an issuer or underwriter of the securities issued under this prospectus, and shall not have any liability or responsibility for any financial statements or other financial information contained or incorporated by reference in this prospectus. Table of Contents THE COMPANY Hersha Hospitality Trust is a self-advised Maryland real estate investment trust, or REIT, that was organized in 1998 and completed its initial public offering in January of 1999.Our common shares are traded on the American Stock Exchange under the symbol “HT”.We invest primarily in institutional grade hotels in central business districts, primary suburban office markets and stable destination and secondary markets in the Northeastern United States and select markets on the West Coast.Our primary strategy is to continue to acquire high quality, upscale, mid-scale and extended-stay hotels in metropolitan markets with high barriers to entry in the Northeastern United States and other markets with similar characteristics. As of September 30, 2007, our portfolio consisted of 54 wholly owned limited and full service properties and 19 limited and full service properties in which we have joint venture investments.Of the 19 limited and full service properties in which we have joint ventures investments, four are consolidated.These 73 properties, with a total of 9,395 rooms, are located in Arizona, California, Connecticut, Delaware, Maryland, Massachusetts, New Jersey, New York, North Carolina, Pennsylvania, Rhode Island and Virginia and operate under leading brands, such as Comfort Inn®, Comfort Suites®, Courtyard® by Marriott®, DoubleTree®, Doubletree Suites®, Fairfield Inn ®, Fairfield Inn® by Marriott®, Four Points by Sheraton ®, Hampton Inn®, Hawthorne Suites®, Hilton ®, Hilton Garden Inn ®, Hilton Hotels®, Holiday Inn®, Holiday Inn Express®, Homewood Suites®, Homewood Suites by Hilton®, Hyatt Summerfield Suites®, Mainstay Suites®, Marriott ®, Marriott Hotels & Resorts®, Residence Inn ®, Residence Inn® by Marriott®, Sheraton Four Points®, Sleep Inn®, Springhill Suites ®, and Springhill Suites by Marriott®. We are structured as an umbrella partnership REIT, or UPREIT, and we own our hotels and our investments in joint ventures through our operating partnership, for which we serve as general partner.Our hotels are managed by qualified independent management companies, including HHMLP.HHMLP is a private management company owned by certain of our trustees, officers and other third party investors.All but one of our wholly owned hotels are leased to 44 New England Management Company, or 44 New England, our wholly-owned taxable REIT subsidiary, or TRS.In addition, all of the hotels we own through investments in joint ventures are leased to TRSs owned by the respective venture or to corporations owned in part by our wholly owned TRS.We lease one hotel to a third party operator/lessee. Our principal executive office is located at 44 Hersha Drive, Harrisburg, Pennsylvania 17102.Our telephone number is (717) 236-4400. 2 Table of Contents RISK FACTORS Investment in our securities involves risk.Before acquiring any securities offered pursuant to this prospectus and any accompanying prospectus supplement, you should carefully consider the risks described below as well as the information contained, or incorporated by reference, in this prospectus and any accompanying prospectus supplement, including, without limitation, the risks described in our most recent Annual Report on Form 10-K, in our Quarterly Reports on Form 10-Q, and as described in our other filings with the SEC.The occurrence of any of these risks might cause you to lose all or a part of your investment in our securities.Please also refer to the section above entitled “Cautionary Statement Concerning Forward-Looking Statements.” RISKS RELATING TO OUR BUSINESS AND OPERATIONS We have previously determined that we had material weaknesses related to our internal control over financial reporting. In connection with our annual assessment of internal control over financial reporting for the year ended December 31, 2005, management identified certain material weaknesses in internal control over financial reporting, which are described in our Annual Report on Form 10-K for the year ended December 31, 2005.In response to the material weaknesses identified by the Company, the Company and HHMLP have taken certain remedial measures.As a result of these remedial measures, we believe such internal controls are designed and operating effectively; however, we cannot guarantee that in the future we will not discover additional material weaknesses in internal control over financial reporting. We may be unable to integrate acquired hotels into our operations or otherwise manage our planned growth, which may adversely affect our operating results. We have recently acquired a substantial number of hotels.We cannot assure you that we, HHMLP or other management companies we employ will be able to adapt our management, administrative, accounting and operational systems and arrangements, or hire and retain sufficient operational staff to successfully integrate these investments into our portfolio and manage any future acquisitions of additional assets without operational disruptions or unanticipated costs.Acquisition of hotels generates additional operating expenses that we will be required to pay.As we acquire additional hotels, we will be subject to the operational risks associated with owning new lodging properties.Our failure to integrate successfully any future acquisitions into our portfolio could have a material adverse effect on our results of operations and financial condition and our ability to pay dividends to shareholders or make other payments in respect of securities issued by us. Acquisition of hotels with limited operating history may not achieve desired results. Many of our recent acquisitions are newly-developed hotels.Newly-developed or newly-renovated hotels do not have the operating history that would allow our management to make pricing decisions in acquiring these hotels based on historical performance.The purchase prices of these hotels are based upon management’s expectations as to the operating results of such hotels, subjecting us to risks that such hotels may not achieve anticipated operating results or may not achieve these results within anticipated time frames.As a result, we may not be able to generate enough cash flow from these hotels to make debt payments or pay operating expenses.In addition, room revenues may be less than that required to provide us with our anticipated return on investment.In either case, the amounts available for distribution to our shareholders could be reduced. Our acquisitions may not achieve expected performance, which may harm our financial condition and operating results. We anticipate that acquisitions will largely be financed with the net proceeds of securities offerings and through externally generated funds such as borrowings under credit facilities and other secured and unsecured debt financing.Acquisitions entail risks that investments will fail to perform in accordance with expectations and that estimates of the cost of improvements necessary to acquire and market properties will prove inaccurate, as well as general investment risks associated with any new real estate investment.Because we must distribute annually at least 90% of our taxable income each year to maintain our qualification as a REIT, our ability to rely upon income or cash flow from operations to finance our growth and acquisition activities will be limited.Accordingly, were we unable to obtain funds from borrowings or the capital markets to finance our growth and acquisition activities, our ability to grow could be curtailed, amounts available for distribution to shareholders could be adversely affected and we could be required to reduce distributions. 3 Table of Contents We own a limited number of hotels and significant adverse changes at one hotel may impact our ability to make distributions to shareholders. As of September 30, 2007, our portfolio consisted of 54 wholly-owned limited and full service properties and joint venture investments in 19 hotels with a total of 9,395 rooms.Significant adverse changes in the operations of any one hotel could have a material adverse effect on our financial performance and, accordingly, on our ability to make expected distributions to our shareholders. We focus on acquiring hotels operating under a limited number of franchise brands, which creates greater risk as the investments are more concentrated. We place particular emphasis in our acquisition strategy on hotels similar to our current hotels.We invest in hotels operating under a few select franchises and therefore will be subject to risks inherent in concentrating investments in a particular franchise brand, which could have an adverse effect on amounts available for distribution to shareholders.These risks include, among others, the risk of a reduction in hotel revenues following any adverse publicity related to a specific franchise brand. Most of our hotels are located in the Eastern United States and many are located in the area from Pennsylvania to Connecticut, which may increase the effect of any regional or local economic conditions. Most of our hotels are located in the Eastern United States.As of September 30, 2007, 29 of our wholly owned hotels and 12 of our joint venture hotels were located in the states of Pennsylvania, New Jersey, New York and Connecticut.As a result, regional or localized adverse events or conditions, such as an economic recession around these hotels, could have a significant adverse effect on our operations, and ultimately on the amounts available for distribution to shareholders. We face risks associated with the use of debt, including refinancing risk. At June 30, 2007, we had debt, excluding capital leases, outstanding of $680.4 million.We may borrow additional amounts from the same or other lenders in the future.Some of these additional borrowings may be secured by our hotels.Our strategy is to maintain target debt levels of approximately 60% of the total purchase price of our hotels both on an individual and aggregate basis, and our Board of Trustees’ policy is to limit indebtedness to no more than 67% of the fair market value of the hotels in which we have invested.However, our declaration of trust (as amended and restated, our “Declaration of Trust”) does not limit the amount of indebtedness we may incur.We cannot assure you that we will be able to meet our debt service obligations and, to the extent that we cannot, we risk the loss of some or all of our hotels to foreclosure.There is also a risk that we may not be able to refinance existing debt or that the terms of any refinancing will not be as favorable as the terms of the existing debt.If principal payments due at maturity cannot be refinanced, extended or repaid with proceeds from other sources, such as new equity capital or sales of properties, our cash flow may not be sufficient to repay all maturing debt in years when significant “balloon” payments come due. We do not operate our hotels and, as a result, we do not have complete control over implementation of our strategic decisions. In order for us to satisfy certain REIT qualification rules, we cannot directly operate any of our hotels.Instead, we must engage an independent management company to operate our hotels.As of September 30, 2007, our TRSs and our joint venture partnerships have engaged independent management companies as the property managers for all of our wholly owned hotels leased to our TRSs and the respective hotels for the joint ventures, as required by the REIT qualification rules.The management companies operating the hotels make and implement strategic business decisions with respect to these hotels, such as decisions with respect to the repositioning of a franchise or food and beverage operations and other similar decisions.Decisions made by the management companies operating the hotels may not be in the best interests of a particular hotel or of our company.Accordingly, we cannot assure you that the management companies will operate our hotels in a manner that is in our best interests. 4 Table of Contents We depend on a limited number of key personnel. We depend on the services of our existing senior management team, including Jay H. Shah, Neil H. Shah, Ashish R. Parikh and Michael R. Gillespie, to carry out our business and investment strategies.As we expand, we will continue to need to attract and retain qualified additional senior management.We have employment contracts with certain of our senior management; however, the employment agreements may be terminated under certain circumstances.The termination of an employment agreement and the loss of the services of any of our key management personnel, or our inability to recruit and retain qualified personnel in the future, could have an adverse effect on our business and financial results. We face increasing competition for the acquisition of hotel properties and other assets, which may impede our ability to make future acquisitions or may increase the cost of these acquisitions. We face competition for investment opportunities in high quality, upscale and mid-scale limited service and extended-stay hotels from entities organized for purposes substantially similar to our objectives, as well as other purchasers of hotels.We compete for such investment opportunities with entities that have substantially greater financial resources than we do, including access to capital or better relationships with franchisors, sellers or lenders.Our competitors may generally be able to accept more risk than we can manage prudently and may be able to borrow the funds needed to acquire hotels.Competition may generally reduce the number of suitable investment opportunities offered to us and increase the bargaining power of property owners seeking to sell. We may engage in hedging transactions, which can limit our gains and increase exposure to losses. We may enter into hedging transactions to protect us from the effects of interest rate fluctuations on floating rate debt and also to protect our portfolio of mortgage assets from interest rate and prepayment rate fluctuations.Our hedging transactions may include entering into interest rate swaps, caps, and floors, options to purchase such items, and futures and forward contracts.Hedging activities may not have the desired beneficial impact on our results of operations or financial condition.No hedging activity can completely insulate us from the risks associated with changes in interest rates and prepayment rates.Moreover, interest rate hedging could fail to protect us or could adversely affect us because, among other things: Available interest rate hedging may not correspond directly with the interest rate risk for which protection is sought. • The duration of the hedge may not match the duration of the related liability. • The party owning money in the hedging transaction may default on its obligation to pay. • The credit quality of the party owing money on the hedge may be downgraded to such an extent that it impairs our ability to sell or assign our side of the hedging transaction. • The value of derivatives used for hedging may be adjusted from time to time in accordance with accounting rules to reflect changes in fair value. Downward adjustments, or “mark-to-market losses,” would reduce our shareholders’ equity. Hedging involves risk and typically involves costs, including transaction costs, which may reduce returns on our investments.These costs increase as the period covered by the hedging increases and during periods of rising and volatile interest rates.These costs will also limit the amount of cash available for distribution to shareholders.The REIT qualification rules may also limit our ability to enter into hedging transactions.We generally intend to hedge as much of our interest rate risk as our management determines is in our best interests given the cost of such hedging transactions and the requirements applicable to REITs.If we are unable to hedge effectively because of the cost of such hedging transactions or the limitations imposed by the REIT rules, we will face greater interest risk exposure than may be commercially prudent. 5 Table of Contents If we cannot access the capital markets, we may not be able to grow our Company at our historical growth rates. We may not be able to access the capital markets to obtain capital to fund future acquisitions and investments.If we lack the capital to make future acquisitions or investments, we may not be able to continue to grow at historical rates. RISKS RELATING TO CONFLICTS OF INTEREST Due to conflicts of interest, many of our existing agreements may not have been negotiated on an arm’s-length basis and may not be in our best interest. Some of our officers and trustees have ownership interests in HHMLP and in entities with which we have entered into transactions, including hotel acquisitions and dispositions and certain financings.Consequently, the terms of our agreements with those entities, including hotel contribution or purchase agreements, the Administrative Services Agreement between us and HHMLP pursuant to which HHMLP provides certain administrative services, the Option Agreement between the operating partnership and some of the trustees and officers and our property management agreements with HHMLP and development loans made to entities controlled by our officers or trustees may not have been negotiated on an arm’s-length basis and may not be in the best interest of all our shareholders. Conflicts of interest with other entities may result in decisions that do not reflect our best interests. The following officers and trustees own collectively approximately 70% of HHMLP: Hasu P. Shah, Jay H. Shah, Neil H. Shah, David L. Desfor and Kiran P. Patel.Conflicts of interest may arise in respect of the ongoing acquisition, disposition and operation of our hotels including, but not limited to, the enforcement of the contribution and purchase agreements, the Administrative Services Agreement, the Option Agreement and our property management agreements with HHMLP.Consequently, the interests of shareholders may not be fully represented in all decisions made or actions taken by our officers and trustees. Conflicts of interest relating to sales or refinancing of hotels acquired from some of our trustees and officers may lead to decisions that are not in our best interest. Some of our trustees and officers have unrealized gains associated with their interests in the hotels we have acquired from them and, as a result, any sale of these hotels or refinancing or prepayment of principal on the indebtedness assumed by us in purchasing these hotels may cause adverse tax consequences to such of our trustees and officers.Therefore, our interests and the interests of these individuals may be different in connection with the disposition or refinancing of these hotels. Additional hotels owned or acquired by some of our trustees and officers may hinder these individuals from spending adequate time on our business. Some of our trustees and officers own hotels and may develop or acquire new hotels, subject to certain limitations.Such ownership, development or acquisition activities may materially affect the amount of time these officers and trustees devote to our affairs.Some of our trustees and officers operate hotels that are not owned by us, which may materially affect the amount of time that they devote to managing our hotels.Pursuant to the Option Agreement, as amended, we have an option to acquire any hotels developed by our officers and trustees. 6 Table of Contents Need for certain consents from the limited partners may not result in decisions advantageous to shareholders. Under our operating partnership’s amended and restated partnership agreement, the holders of at least two-thirds of the interests in the partnership must approve a sale of all or substantially all of the assets of the partnership or a merger or consolidation of the partnership.Some of our officers and trustees own an approximate 7.58% interest in the operating partnership on a fully-diluted basis.Their large ownership percentage may make it less likely that a merger or sale of our company that would be in the best interests of our shareholders will be approved. RISKS RELATING TO OUR CORPORATE STRUCTURE Our ownership limitation may restrict business combination opportunities. To qualify as a REIT under the Internal Revenue Code, no more than 50% of the value of our outstanding shares of beneficial interest may be owned, directly or indirectly, by five or fewer individuals (as defined in the Internal Revenue Code to include certain entities) during the last half of each taxable year.To preserve our REIT qualification, our Declaration of Trust generally prohibits direct or indirect ownership of more than 9.9% of (i) the number of outstanding common shares of any class or series of common shares or (ii) the number of outstanding preferred shares of any class or series of preferred shares.Generally, common shares owned by affiliated owners will be aggregated for purposes of the ownership limitation.The ownership limitation could have the effect of delaying, deterring or preventing a change in control or other transaction in which holders of common shares might receive a premium for their common shares over the then prevailing market price or which such holders might believe to be otherwise in their best interests. The Declaration of Trust contains a provision that creates staggered terms for our Board of Trustees. Our Board of Trustees is divided into two classes.The terms of the first and second classes expire in 2008 and 2009, respectively.Trustees of each class are elected for two-year terms upon the expiration of their current terms and each year one class of trustees will be elected by the shareholders.The staggered terms of trustees may delay, deter or prevent a tender offer, a change in control of us or other transaction, even though such a transaction might be in the best interest of the shareholders. Maryland Business Combination Law may discourage a third party from acquiring us. Under the Maryland General Corporation Law, as amended (MGCL), as applicable to REITs, certain “business combinations” (including certain issuances of equity securities) between a Maryland REIT and any person who beneficially owns ten percent or more of the voting power of the trust’s shares, or an affiliate thereof, are prohibited for five years after the most recent date on which this shareholder acquired at least ten percent of the voting power of the trust’s shares.Thereafter, any such business combination must be approved by two super-majority shareholder votes unless, among other conditions, the trust’s common shareholders receive a minimum price (as defined in the MGCL) for their shares and the consideration is received in cash or in the same form as previously paid by the interested shareholder for its common shares.These provisions could delay, deter or prevent a change of control or other transaction in which holders of our equity securities might receive a premium for their shares above then-current market prices or which such shareholders otherwise might believe to be in their best interests. Our Board of Trustees may change our investment and operational policies without a vote of the common shareholders. Our major policies, including our policies with respect to acquisitions, financing, growth, operations, debt limitation and distributions, are determined by our Board of Trustees.The Trustees may amend or revise these and other policies from time to time without a vote of the holders of the common shares. 7 Table of Contents Our Board of Trustees and management make decisions on our behalf, and shareholders have limited management rights. Our shareholders have no right or power to take part in our management except through the exercise of voting rights on certain specified matters.The board of trustees is responsible for our management and strategic business direction, and our management is responsible for our day-to-day operations.Certain policies of our board of trustees may not be consistent with the immediate best interests of our securityholders. Holders of our outstanding Series A preferred shares have dividend, liquidation, and other rights that are senior to the rights of the holders of our common shares. Our Board of Trustees has the authority to designate and issue preferred shares with liquidation, dividend and other rights that are senior to those of our common shares.As of September 30, 2007, 2,400,000 shares of our Series A preferred shares were issued and outstanding.The aggregate liquidation preference with respect to the outstanding preferred shares is approximately $60.0 million, and annual dividends on our outstanding preferred shares are approximately $4.8 million.Holders of our Series A preferred shares are entitled to cumulative dividends before any dividends may be declared or set aside on our common shares.Upon our voluntary or involuntary liquidation, dissolution or winding up, before any payment is made to holders of our common shares, holders of our Series A preferred shares are entitled to receive a liquidation preference of $25.00 per share plus any accrued and unpaid distributions.This will reduce the remaining amount of our assets, if any, available to distribute to holders of our common shares.In addition, holders of our Series A preferred shares have the right to elect two additional trustees to our Board of Trustees whenever dividends are in arrears in an aggregate amount equivalent to six or more quarterly dividends, whether or not consecutive. Our Board of Trustees may issue additional shares that may cause dilution or prevent a transaction that is in the best interests of our shareholders. Our Declaration of Trust authorizes the Board of Trustees, without shareholder approval, to: • amend the Declaration of Trust to increase or decrease the aggregate number of shares of beneficial interest or the number of shares of beneficial interest of any class or series that we have the authority to issue; • cause us to issue additional authorized but unissued common shares or preferred shares; and • classify or reclassify any unissued common or preferred shares and to set the preferences, rights and other terms of such classified or reclassified shares, including the issuance of additional common shares or preferred shares that have preference rights over the common shares with respect to dividends, liquidation, voting and other matters. Any one of these events could cause dilution to our common shareholders, delay, deter or prevent a transaction or a change in control that might involve a premium price for the common shares or otherwise not be in the best interest of holders of common shares. Future offerings of equity securities, which would dilute our existing shareholders and may be senior to our common shares for the purposes of dividend distributions, may adversely affect the market price of our common shares. In the future, we may attempt to increase our capital resources by making additional offerings of equity securities, including classes of preferred or common shares.Upon liquidation, holders of our preferred shares and lenders with respect to other borrowings will receive a distribution of our available assets prior to the holders of our common shares.Additional equity offerings may dilute the holdings of our existing shareholders or reduce the market price of our common shares, or both.Our preferred shares, if issued, could have a preference on liquidating distributions or a preference on dividend payments that could limit our ability to make a dividend distribution to the holders of our common shares.Because our decision to issue securities in any future offering will depend on market conditions and other factors beyond our control, we cannot predict or estimate the amount, timing or nature of our future offerings.Thus, our shareholders bear the risk of our future offerings reducing the market price of our common shares and diluting their share holdings in us. 8 Table of Contents There are no assurances of our ability to make distributions in the future. We intend to pay quarterly dividends and to make distributions to our shareholders in amounts such that all or substantially all of our taxable income in each year, subject to certain adjustments, is distributed.However, our ability to pay dividends may be adversely affected by the risk factors described in this prospectus.All distributions will be made at the discretion of our Board of Trustees and will depend upon our earnings, our financial condition, maintenance of our REIT status and such other factors as our board may deem relevant from time to time.There are no assurances of our ability to pay dividends in the future.In addition, some of our distributions may include a return of capital. An increase in market interest rates may have an adverse effect on the market price of our securities. One of the factors that investors may consider in deciding whether to buy or sell our securities is our dividend rate as a percentage of our share or unit price, relative to market interest rates.If market interest rates increase, prospective investors may desire a higher dividend or interest rate on our securities or seek securities paying higher dividends or interest.The market price of our common shares likely will be based primarily on the earnings and return that we derive from our investments and income with respect to our properties and our related distributions to shareholders, and not from the market value or underlying appraised value of the properties or investments themselves.As a result, interest rate fluctuations and capital market conditions can affect the market price of our common shares.For instance, if interest rates rise without an increase in our dividend rate, the market price of our common shares could decrease because potential investors may require a higher dividend yield on our common shares as market rates on interest-bearing securities, such as bonds, rise.In addition, rising interest rates would result in increased interest expense on our variable rate debt, thereby adversely affecting cash flow and our ability to service our indebtedness and pay dividends. RISKS RELATED TO OUR TAX STATUS If we fail to qualify as a REIT, our dividends will not be deductible to us, and our income will be subject to taxation. We have operated and intend to continue to operate so as to qualify as a REIT for federal income tax purposes.Our continued qualification as a REIT will depend on our continuing ability to meet various requirements concerning, among other things, the ownership of our outstanding shares of beneficial interest, the nature of our assets, the sources of our income, and the amount of our distributions to our shareholders.If we were to fail to qualify as a REIT in any taxable year and do not qualify for certain statutory relief provisions, we would not be allowed a deduction for distributions to our shareholders in computing our taxable income and would be subject to federal income tax (including any applicable alternative minimum tax) on our taxable income at regular corporate rates.Unless entitled to relief under certain Internal Revenue Code provisions, we also would be disqualified from treatment as a REIT for the four taxable years following the year during which qualification was lost.As a result, amounts available for distribution to shareholders would be reduced for each of the years involved.Although we currently intend to operate in a manner designed to qualify as a REIT, it is possible that future economic, market, legal, tax or other considerations may cause the trustees, with the consent of holders of two-thirds of the outstanding shares, to revoke the REIT election. Failure to make required distributions would subject us to tax. In order to qualify as a REIT, each year we must distribute to our shareholders at least 90% of our REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain.To the extent that we satisfy the distribution requirement, but distribute less than 100% of our taxable income, we will be subject to federal corporate income tax on our undistributed income.In addition, we will incur a 4% nondeductible excise tax on the amount, if any, by which our distributions in any year are less than the sum of: 9 Table of Contents • 85% of our net ordinary income for that year; • 95% of our net capital gain net income for that year; and • 100% of our undistributed taxable income from prior years. We have paid out, and intend to continue to pay out, our income to our shareholders in a manner intended to satisfy the distribution requirement and to avoid corporate income tax and the 4% nondeductible excise tax.Differences in timing between the recognition of income and the related cash receipts or the effect of required debt amortization payments could require us to borrow money or sell assets to pay out enough of our taxable income to satisfy the distribution requirement and to avoid corporate income tax and the 4% nondeductible excise tax in a particular year.In the past we have borrowed, and in the future we may borrow, to pay distributions to our shareholders and the limited partners of our operating partnership.Such borrowings subject us to risks from borrowing as described herein. The taxation of corporate dividends may adversely affect the value of our common shares. Legislation enacted in 2003 and 2006, among other things, generally reduced to 15% the maximum marginal rate of tax payable by investors taxed at individual rates on dividends received from a regular C corporation and certain Foreign corporations through 2010.This reduced tax rate, however, does not apply to dividends paid to investors taxed at individual rates by a REIT on its shares, except for certain limited amounts.Although the earnings of a REIT that are distributed to its shareholders are still generally subject to less federal income taxation than earnings of a non-REIT C corporation that are distributed to its shareholders net of corporate-level income tax, this legislation could cause investors taxed at individual rates to view the shares of regular C corporations as more attractive relative to the shares of a REIT than was the case prior to the enactment of the legislation, because the dividends from regular C corporations are generally taxed at a lower rate while dividends from REITs are generally taxed at the same rate as the investor’s other ordinary income.We cannot predict what effect, if any, the enactment of this legislation may have on the value of the shares of REITs in general or on our shares in particular, either in terms of price or relative to other investments. The U.S. federal income tax laws governing REITs are complex. We intend to continue to operate in a manner that will qualify us as a real estate investment trust, or REIT, under the U.S. federal income tax laws.The REIT qualification requirements are extremely complex, however, and interpretations of the U.S. federal income tax laws governing qualification as a REIT are limited.Accordingly, we cannot be certain that we will be successful in operating so we can continue to qualify as a REIT.At any time, new laws, interpretations, or court decisions may change the federal tax laws or the U.S. federal income tax consequences of our qualification as a REIT. Complying with REIT requirements may force us to sell otherwise attractive investments. To qualify as a REIT, we must satisfy certain requirements with respect to the character of our assets.If we fail to comply with these requirements at the end of any calendar quarter, we must correct such failure within 30 days after the end of the calendar quarter (by, possibly, selling assets not withstanding their prospects as an investment) to avoid losing our REIT status.If we fail to comply with these requirements at the end of any calendar quarter, and the failure exceeds a de minimis threshold, we may be able to preserve our REIT status if (a) the failure was due to reasonable cause and not to willful neglect, (b) we dispose of the assets causing the failure within six months after the last day of the quarter in which we identified the failure, (c) we file a schedule with the IRS describing each asset that caused the failure, and (d) we pay an additional tax of the greater of $50,000 or the product of the highest applicable tax rate multiplied by the net income generated on those assets.As a result, we may be required to liquidate otherwise attractive investments. 10 Table of Contents Our share ownership limitation may prevent certain transfers of our shares. In order to maintain our qualification as a REIT, not more than 50% in value of our outstanding shares of beneficial interest may be owned, directly or indirectly, by five or fewer individuals (as defined in the Internal Revenue Code to include certain entities).Our Declaration of Trust prohibits direct or indirect ownership (taking into account applicable ownership provisions of the Internal Revenue Code) of more than (a) 9.9% of the aggregate number of outstanding common shares of any class or series or (b) 9.9% of the aggregate number of outstanding preferred shares of any class or series of outstanding preferred shares by any shareholder or group (the “Ownership Limitation”).Generally, the shares of beneficial interest owned by related or affiliated owners will be aggregated for purposes of the Ownership Limitation.Any transfer of shares of beneficial interest that would violate the Ownership Limitation, cause us to have fewer than 100 shareholders, cause us to be “closely held” within the meaning of Section 856(h) of the Internal revenue Code or cause us to own, directly or indirectly, 10% or more of the ownership interest in any tenant (other than a taxable REIT subsidiary) will be void, the intended transferee of such shares will be deemed never to have had an interest in such shares, and such shares will be designated “shares-in-trust.”Further, we will be deemed to have been offered shares-in-trust for purchase at the lesser of the market price (as defined in the Declaration of Trust) on the date we accept the offer and the price per share in the transaction that created such shares-in-trust (or, in the case of a gift, devise or non-transfer event (as defined in the Declaration of Trust), the market price on the date of such gift, devise or non-transfer event).Therefore, the holder of shares of beneficial interest in excess of the Ownership Limitation will experience a financial loss when such shares are purchased by us, if the market price falls between the date of purchase and the date of redemption. We have, in limited instances from time to time, permitted certain owners to own shares in excess of the Ownership Limitation.The Board of Trustees has waived the Ownership Limitation for such owners after following procedures set out in our Declaration of Trust, under which the owners requesting the waivers provided certain information and our counsel provided certain legal opinions.These waivers established levels of permissible share ownership for the owners requesting the waivers that are higher than the Ownership Limitation.If the owners acquire shares in excess of the higher limits, those shares are subject to the risks described above in the absence of further waivers.The Board of Trustees is not obligated to grant such waivers and has no current intention to do so with respect to any owners who (individually or aggregated as the Declaration of Trust requires) do not currently own shares in excess of the Ownership Limitation. RISKS RELATED TO THE HOTEL INDUSTRY The value of our hotels depends on conditions beyond our control. Our hotels are subject to varying degrees of risk generally incident to the ownership of hotels.The underlying value of our hotels, our income and ability to make distributions to our shareholders are dependent upon the operation of the hotels in a manner sufficient to maintain or increase revenues in excess of operating expenses.Hotel revenues may be adversely affected by adverse changes in national economic conditions, adverse changes in local market conditions due to changes in general or local economic conditions and neighborhood characteristics, competition from other hotels, changes in interest rates and in the availability, cost and terms of mortgage funds, the impact of present or future environmental legislation and compliance with environmental laws, the ongoing need for capital improvements, particularly in older structures, changes in real estate tax rates and other operating expenses, adverse changes in governmental rules and fiscal policies, civil unrest, acts of terrorism, acts of God, including earthquakes, hurricanes and other natural disasters, acts of war, adverse changes in zoning laws, and other factors that are beyond our control.In particular, general and local economic conditions may be adversely affected by the recent terrorist incidents in New York and Washington, D.C.Our management is unable to determine the long-term impact, if any, of these incidents or of any acts of war or terrorism in the United States or worldwide, on the U.S. economy, on us or our hotels or on the market price of our common shares. Our hotels are subject to general hotel industry operating risks, which may impact our ability to make distributions to shareholders. Our hotels are subject to all operating risks common to the hotel industry.The hotel industry has experienced volatility in the past, as have our hotels, and there can be no assurance that such volatility will not occur in the future.These risks include, among other things, competition from other hotels; over-building in the hotel industry that could adversely affect hotel revenues; increases in operating costs due to inflation and other factors, which may not be offset by increased room rates; reduction in business and commercial travel and tourism; strikes and other labor disturbances of hotel employees; increases in energy costs and other expenses of travel; adverse effects of general and local economic conditions; and adverse political conditions.These factors could reduce revenues of the hotels and adversely affect our ability to make distributions to our shareholders. 11 Table of Contents Competition for guests is highly competitive. The hotel industry is highly competitive.Our hotels compete with other existing and new hotels in their geographic markets.Many of our competitors have substantially greater marketing and financial resources than we do.If their marketing strategies are effective, we may be unable to make distributions to our shareholders. Our investments are concentrated in a single segment of the hotel industry. Our current business strategy is to own and acquire hotels primarily in the high quality, upscale and mid-scale limited service and extended-stay segment of the hotel industry.We are subject to risks inherent in concentrating investments in a single industry and in a specific market segment within that industry.The adverse effect on amounts available for distribution to shareholders resulting from a downturn in the hotel industry in general or the mid-scale segment in particular could be more pronounced than if we had diversified our investments outside of the hotel industry or in additional hotel market segments. The hotel industry is seasonal in nature. The hotel industry is seasonal in nature.Generally, hotel revenues are greater in the second and third quarters than in the first and fourth quarters.Our hotels’ operations historically reflect this trend.We believe that we will be able to make distributions necessary to maintain REIT status through cash flow from operations; but if we are unable to do so, we may not be able to make the necessary distributions or we may have to generate cash by a sale of assets, increasing indebtedness or sales of securities to make the distributions. Risks of operating hotels under franchise licenses, which may be terminated or not renewed, may impact our ability to make distributions to shareholders. The continuation of the franchise licenses is subject to specified operating standards and other terms and conditions.All of the franchisors of our hotels periodically inspect our hotels to confirm adherence to their operating standards.The failure of our partnership or HHMLP to maintain such standards or to adhere to such other terms and conditions could result in the loss or cancellation of the applicable franchise license.It is possible that a franchisor could condition the continuation of a franchise license on the completion of capital improvements that the trustees determine are too expensive or otherwise not economically feasible in light of general economic conditions, the operating results or prospects of the affected hotel.In that event, the trustees may elect to allow the franchise license to lapse or be terminated. There can be no assurance that a franchisor will renew a franchise license at each option period.If a franchisor terminates a franchise license, we, our partnership, and HHMLP may be unable to obtain a suitable replacement franchise, or to successfully operate the hotel independent of a franchise license.The loss of a franchise license could have a material adverse effect upon the operations or the underlying value of the related hotel because of the loss of associated name recognition, marketing support and centralized reservation systems provided by the franchisor.Our loss of a franchise license for one or more of the hotels could have a material adverse effect on our partnership’s revenues and our amounts available for distribution to shareholders. Operating costs and capital expenditures for hotel renovation may be greater than anticipated and may adversely impact distributions to shareholders. Hotels generally have an ongoing need for renovations and other capital improvements, particularly in older structures, including periodic replacement of furniture, fixtures and equipment.Under the terms of our management agreements with HHMLP, we are obligated to pay the cost of expenditures for items that are classified as capital items under GAAP that are necessary for the continued operation of our hotels.If these expenses exceed our estimate, the additional cost could have an adverse effect on amounts available for distribution to shareholders.In addition, we may acquire hotels in the future that require significant renovation.Renovation of hotels involves certain risks, including the possibility of environmental problems, construction cost overruns and delays, uncertainties as to market demand or deterioration in market demand after commencement of renovation and the emergence of unanticipated competition from hotels. 12 Table of Contents The increasing use of Internet travel intermediaries by consumers may adversely affect our profitability. Some of our hotel rooms are booked through Internet travel intermediaries such as Travelocity.com, Expedia.com and Priceline.com.As these Internet bookings increase, these intermediaries may be able to obtain higher commissions, reduced room rates or other significant concessions from us.Moreover, some Internet travel intermediaries offer hotel rooms as a commodity, by increasing the importance of price and general indicators of quality (such as “three-star downtown hotel”) at the expense of brand identification.These intermediaries hope that consumers will eventually develop brand loyalties to their reservation systems rather than to the lodging brands with which our hotels are affiliated.Although most of the business for our hotels is expected to be derived from traditional channels, if the amount of sales made through Internet intermediaries increases significantly, room revenues may flatten or decrease and our profitability may be adversely affected. RISKS RELATED TO REAL ESTATE INVESTMENT GENERALLY Illiquidity of real estate investments could significantly impede our ability to respond to adverse changes in the performance of our properties and harm our financial condition. Real estate investments are relatively illiquid.Our ability to vary our portfolio in response to changes in operating, economic and other conditions will be limited.No assurances can be given that the fair market value of any of our hotels will not decrease in the future. If we suffer losses that are not covered by insurance or that are in excess of our insurance coverage limits, we could lose investment capital and anticipated profits. We require comprehensive insurance to be maintained on each of the our hotels, including liability and fire and extended coverage in amounts sufficient to permit the replacement of the hotel in the event of a total loss, subject to applicable deductibles.However, there are certain types of losses, generally of a catastrophic nature, such as earthquakes, floods, hurricanes and acts of terrorism, that may be uninsurable or not economically insurable.Inflation, changes in building codes and ordinances, environmental considerations and other factors also might make it impracticable to use insurance proceeds to replace the applicable hotel after such applicable hotel has been damaged or destroyed.Under such circumstances, the insurance proceeds received by us might not be adequate to restore our economic position with respect to the applicable hotel.If any of these or similar events occur, it may reduce the return from the attached property and the value of our investment. REITs are subject to property taxes. Each hotel is subject to real and personal property taxes.The real and personal property taxes on hotel properties in which we invest may increase as property tax rates change and as the properties are assessed or reassessed by taxing authorities.Many state and local governments are facing budget deficits which has led many of them, and may in the future lead others to, increase assessments and/or taxes.If property taxes increase, our ability to make expected distributions to our shareholders could be adversely affected. Environmental matters could adversely affect our results. Operating costs may be affected by the obligation to pay for the cost of complying with existing environmental laws, ordinances and regulations, as well as the cost of future legislation.Under various federal, state and local environmental laws, ordinances and regulations, a current or previous owner or operator of real property may be liable for the costs of removal or remediation of hazardous or toxic substances on, under or in such property.Such laws often impose liability whether or not the owner or operator knew of, or was responsible for, the presence of such hazardous or toxic substances.The cost of complying with environmental laws could materially adversely affect amounts available for distribution to shareholders.Phase I environmental assessments have been obtained on all of our hotels.Nevertheless, it is possible that these reports do not reveal all environmental liabilities or that there are material environmental liabilities of which we are unaware. 13 Table of Contents Costs associated with complying with the Americans with Disabilities Act may adversely affect our financial condition and operating results. Under the Americans with Disabilities Act of 1993 (ADA), all public accommodations are required to meet certain federal requirements related to access and use by disabled persons.While we believe that our hotels are substantially in compliance with these requirements, a determination that we are not in compliance with the ADA could result in imposition of fines or an award of damages to private litigants.In addition, changes in governmental rules and regulations or enforcement policies affecting the use and operation of the hotels, including changes to building codes and fire and life-safety codes, may occur.If we were required to make substantial modifications at the hotels to comply with the ADA or other changes in governmental rules and regulations, our ability to make expected distributions to our shareholders could be adversely affected. 14 Table of Contents USE OF PROCEEDS The selling shareholders will receive all of the proceeds from the sale of the common shares offered by this prospectus.We will not receive any of the proceeds from the sale of common shares by the selling shareholders. THE SELLING SHAREHOLDERS The following table lists the names of the selling shareholders, the number of common shares beneficially owned by each of the selling shareholders, and the number of shares that may be offered for sale by this prospectus.Because the selling shareholders may tender for redemption all, some or none of their operating partnership units, and may receive, at our option, cash rather than common shares upon redemption, we cannot give a definitive estimate as to the number of common shares that will be sold by the selling shareholder in the offering or held by the selling shareholders after the offering.In preparing the table below, we have assumed that the selling shareholders will sell all of the common shares covered by this prospectus.At September 30, 2007, there were 41,197,876 common shares outstanding.Directand indirect owners of the operating partnership units and shares, as noted below, include Hasu P. Shah, our Chairman and former Chief Executive Officer, Jay H. Shah, our Chief Executive Officer, Neil H. Shah, our President and Chief Operating Officer, Kiran P. Patel, a Trustee on our Board and our Chief Investment Officer, David L. Desfor, our Treasurer and Corporate Secretary, Ashish R. Parikh, our Chief Financial Officer, Kanti D. Patel, a Trustee on our Board until May 2007, Bharat C. Mehta, a Director of HHMLP, and Sal Shahriar, the Executive Vice President of Operations of HHMLP.All of the holders of operating partnership units listed below had contractual rights to require us to file the registration statement of which this prospectus is a part.
